Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

SECURITY AGREEMENT

 

Dated as of April 16, 2020

 

From

 

DANA INCORPORATED,

 

- and -

 

the other Grantors referred to herein

 

as Grantors

 

to

 

CITIBANK, N.A.,
as Collateral Agent

 

 

 

--------------------------------------------------------------------------------

ii

 

T A B L E O F C O N T E N T S

 

Section     Page

Section 1.

Grant of Security

2

     

Section 2.

Security for Obligations

7

     

Section 3.

Grantors Remain Liable

7

     

Section 4.

Delivery and Control of Security Collateral

7

     

Section 5.

Representations and Warranties

7

     

Section 6.

Further Assurances

11

     

Section 7.

As to Equipment and Inventory

12

     

Section 8.

Insurance

12

     

Section 9.

Post-Closing Changes; Collections on Receivables and Related Contracts

13

     

Section 10.

As to Intellectual Property Collateral

13

     

Section 11.

Voting Rights; Dividends; Etc

16

     

Section 12.

Transfer and Other Liens; Additional Shares

17

     

Section 13.

Collateral Agent Appointed Attorney-in-Fact

18

     

Section 14.

Collateral Agent May Perform

18

     

Section 15.

The Collateral Agent’s Duties

18

     

Section 16.

Remedies

19

     

Section 17.

Maintenance of Records

20

     

Section 18.

Indemnity and Expenses

20

     

Section 19.

Limitations on Liens on Collateral

21

     

Section 20.

Amendments; Waivers; Additional Grantors; Etc

21

     

Section 21.

Notices, Etc

22

     

Section 22.

Continuing Security Interest; Assignments Under the Bridge Facility Agreement

22

     

Section 23.

Release; Termination

22

     

Section 24.

Execution in Counterparts

23

     

Section 25.

Governing Law

23

     

Section 26.

Subject to Intercreditor Agreement; Conflicts

23

 

 

--------------------------------------------------------------------------------

iii

 

Schedules

 

Schedule I

-

Investment Property

Schedule II

-

Pledged Deposit Accounts/Securities Accounts

Schedule III

-

Intellectual Property

Schedule IV

-

Chief Executive Office, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number

Schedule V

-

Changes in Name, Location, Etc.

Schedule VI

-

Locations of Equipment and Inventory

Schedule VII

-

Letters of Credit

     

Exhibits

         

Exhibit A

-

Form of  Security Agreement Supplement

Exhibit B

-

Form of Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark]

Exhibit C

-

Form of Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark]
Supplement

 

 

--------------------------------------------------------------------------------

 

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of April 16, 2020 (this “Agreement”), made by DANA
INCORPORATED (the “Borrower”), the other Persons listed on the signature pages
hereof and the Additional Grantors (as defined in Section 20) (the Borrower, the
Persons so listed and the Additional Grantors being, collectively, the
“Grantors”), to Citibank, N.A., (“CITI”), as collateral agent (in such capacity,
together with any successor collateral agent appointed pursuant to Article VII
of the Bridge Facility Agreement (as hereinafter defined), the “Collateral
Agent”) for the Secured Parties (as defined in the Bridge Facility Agreement
referred to below).

 

PRELIMINARY STATEMENTS.

 

1.     The Borrower and the Guarantors (as defined in the Bridge Facility
Agreement) have entered into a 364-Day Bridge Facility and Guaranty Agreement,
dated as of the date hereof (said agreement, as it may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time,
being the “Bridge Facility Agreement”) with the Lenders and the Agents (each as
defined therein).

 

2.     Each Grantor is the owner of the shares of issued and outstanding stock
or other Capital Stock (the “Initial Pledged Equity”) set forth opposite such
Grantor’s name on and as otherwise described in Part I of Schedule I hereto and
issued by the Persons named therein.

 

3.     Each Grantor is the creditor with respect to the indebtedness (the
“Initial Pledged Debt”) owed to such Grantor set forth opposite such Grantor’s
name on and as otherwise described in Part II of Schedule I hereto and issued by
the obligors named therein.

 

4.     Each Grantor is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.

 

5.     Each Grantor is the owner of the securities accounts (the “Securities
Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.

 

6.     Each Grantor is the beneficiary under certain letters of credit as
described opposite such Grantor’s name on Schedule VII hereto.

 

7.     It is a condition precedent to the effectiveness of the Bridge Facility
Agreement that the Grantors shall have granted the security interest and made
the pledge and assignment contemplated by this Agreement.

 

8.     Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents.

 

9.     Concurrently with the execution and delivery of the Bridge Facility
Agreement, the Collateral Agent and CITI, in its capacity as the Bridge Facility
Collateral Agent thereunder, will enter into the Closing Date Intercreditor
Agreement, dated on or about the date hereof (said agreement, as it may
hereafter be amended, amended and restated, supplemented or otherwise modified
from time to time, being the “Closing Date Intercreditor Agreement”; the Closing
Date Intercreditor Agreement and any other intercreditor agreement entered into
in accordance with section 5.02 of the Bridge Facility Agreement, each an
“Intercreditor Agreement”).

 

 

--------------------------------------------------------------------------------

 

 

10.     Pursuant to the Closing Date Intercreditor Agreement, the Liens upon and
security interests in the Collateral granted by this Agreement are and shall be
of equal priority in the manner provided in the Closing Date Intercreditor
Agreement to the Liens upon and security interests in the Collateral granted to
secure the Credit Agreement Obligations (as defined in the Closing Date
Intercreditor Agreement).

 

11.     Terms defined in the Bridge Facility Agreement and not otherwise defined
in this Agreement are used in this Agreement as defined in the Bridge Facility
Agreement. Further, unless otherwise defined in this Agreement or in the Bridge
Facility Agreement, terms defined in Article 8 or 9 of the UCC (as defined
below) are used in this Agreement as such terms are defined in such Article 8
or 9. “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority. In addition, this Agreement and the terms used herein shall be subject
to the rules of construction as set forth in Section 1.04 of the Bridge Facility
Agreement.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to enter into the Bridge Facility Agreement and to make Advances
thereunder, each Grantor hereby agrees with the Collateral Agent for the ratable
benefit of the Secured Parties as follows:

 

Section 1.     Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following personal
property, in each case, as to each type of property described below, whether now
owned or hereafter acquired by such Grantor, wherever located, and whether now
or hereafter existing or arising (collectively, the “Collateral”):

 

(a)     all equipment in all of its forms (but excluding motor vehicles),
including, without limitation, all machinery, tools, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);

 

(b)     all inventory in all of its forms, including, without limitation, (i)
all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof; (ii)
goods in which such Grantor has an interest in mass or a joint or other interest
or right of any kind (including, without limitation, goods in which such Grantor
has an interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor), and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

 

(c)     all accounts (including, without limitation, health care insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clauses (d), (e) or (f) below,
being the “Receivables,” and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts
being the “Related Contracts”);

 

2

--------------------------------------------------------------------------------

 

 

(d)     the following (collectively, the “Security Collateral”):

 

(i)     the Initial Pledged Equity and the certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, returns of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Initial Pledged Equity and all warrants, rights or options issued thereon
or with respect thereto;

 

(ii)     the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

 

(iii)     all additional shares of stock and other Capital Stock from time to
time acquired by such Grantor, in any manner (such shares and other Capital
Stock, together with the Initial Pledged Equity, being the “Pledged Equity”),
and the certificates, if any, representing such additional shares or other
Capital Stock, and all dividends, distributions, return of capital, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all such shares or
other Capital Stock and all warrants, rights or options issued thereon or with
respect thereto; provided that, notwithstanding anything elsewhere in this
Agreement or any other Loan Document to the contrary, no Grantor shall be
required to pledge any Capital Stock (A) (x) in any Foreign Subsidiary or FSHCO
or (y) any entity that is treated as a partnership or a disregarded entity for
United States federal income tax purposes and whose assets are substantially
only Capital Stock in Foreign Subsidiaries or FSHCOs (a “Flow-Through Entity”)
owned or otherwise held by such Grantor which, when aggregated with all of the
other Capital Stock in such Foreign Subsidiary or FSHCO, as applicable, (or
Flow-Through Entity) pledged by any Grantor, would result (or would be deemed to
result for United States federal income tax purposes) in more than 65% of the
total combined voting power of all classes of stock in a Foreign Subsidiary or
FSHCO, as applicable, or Capital Stock in a Flow-Through Entity entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated
under the Internal Revenue Code) (the “Voting Foreign Stock”) being pledged to
the Collateral Agent, on behalf of the Secured Parties, under this Agreement
(although all of the shares of stock in a Foreign Subsidiary or FSCHO, as
applicable, or Capital Stock in a Flow-Through Entity not entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated
under the Internal Revenue Code) (the “Non-Voting Foreign Stock”) shall be
pledged by each of the Grantors that owns or otherwise holds any such Non-Voting
Foreign Stock therein), (B) in any Excluded Subsidiary, other than any Foreign
Subsidiary or FSHCO (C) in any Subsidiary to the extent the pledge of such
Capital Stock could reasonably be expected to result in any material adverse tax
consequence as determined by the Borrower in good faith, (D) to the extent the
pledge thereof would be prohibited by applicable law, rule, regulation or
contractual obligation (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable provisions of the Uniform
Commercial Code) or which could require governmental (including regulatory)
consent, approval, license or authorization to be pledged (unless such consent,
approval, license or authorization has been received), (E) consisting of Margin
Stock or (F) with respect to which the Agent and the Borrower reasonably agree
that the costs or other consequence of obtaining such security interest or
perfection thereof are excessive in relation to the value afforded thereby (any
Capital Stock excluded pursuant to this proviso shall be referred to herein as
the “Excluded Equity Interests”); provided further that, if, as a result of any
change in the tax laws of the United States of America after the date of this
Agreement, the pledge by such Grantor of any additional shares of stock in any
such Foreign Subsidiary or FSHCO or Capital Stock in a Flow-Through Entity to
the Collateral Agent, on behalf of the Secured Parties, under this Agreement
would not result in an increase in the aggregate net consolidated tax
liabilities or in the reduction of any loss carryforward, tax basis or other tax
attribute, of the Borrower and its Subsidiaries, then, promptly after the change
in such laws, all such additional shares of stock shall be so pledged under this
Agreement;

 

3

--------------------------------------------------------------------------------

 

 

(iv)     all additional indebtedness from time to time owed to such Grantor;
(such indebtedness, together with the Initial Pledged Debt, being the “Pledged
Debt”) and the instruments, if any, evidencing such indebtedness, and all
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness; provided that, notwithstanding anything elsewhere in this
Agreement or any other Loan Document to the contrary, no Grantor shall be
required to pledge any indebtedness (A) with respect to which the Agent and the
Borrower reasonably agree that the cost or other consequence of obtaining such a
security interest or perfection thereof are excessive in relation to the value
afforded thereby or (B) to the extent the pledge thereof would be prohibited by
applicable law, rule, regulation or contractual obligation (in each case, except
to the extent such prohibition is unenforceable after giving effect to the
applicable provisions of the Uniform Commercial Code) or which could require
governmental (including regulatory) consent, approval, license or authorization
to be pledged (unless such consent, approval, license or authorization has been
received) (together with the Excluded Equity Interests, the “Excluded
Securities”);

 

(v)     the Securities Accounts, all security entitlements with respect to all
financial assets from time to time credited to the Securities Accounts, and all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or financial assets and all warrants, rights or options
issued thereon or with respect thereto; and

 

(vi)     all other investment property (including, without limitation, all (A)
securities (whether certificated or uncertificated), (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Grantor has now, or acquires from time to time hereafter, any right,
title or interest in any manner, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto;

 

(e)     the following (collectively, the “Account Collateral”):

 

(i)     the Pledged Deposit Accounts and all funds and financial assets from
time to time credited thereto (including, without limitation, all Cash
Equivalents), and all certificates and instruments, if any, from time to time
representing or evidencing the Pledged Deposit Accounts;

 

4

--------------------------------------------------------------------------------

 

 

(ii)     all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of such Grantor in substitution for or in
addition to any or all of the then existing Account Collateral; and

 

(iii)     all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

 

(f)     the following, whether registered or unregistered, together with all
reissues, divisions, continuations, continuations-in-part, extensions, renewals
and reexaminations thereof, and including any registrations and applications for
registration for any of the following (collectively, the “Intellectual Property
Collateral”):

 

(i)     all patents, utility models, industrial designs and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (the “Patents”);

 

(ii)     all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers and the goodwill related to any of the foregoing (the “Trademarks”);

 

(iii)     all copyrights, including, without limitation, mask works and
copyrights in Computer Software (as hereinafter defined), internet web sites and
the content thereof (the “Copyrights”);

 

(iv)     all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and material relating thereto, together with
any and all related rights, substitutions, replacements, updates and new
versions of any of the foregoing (the “Computer Software”);

 

(v)     all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and data
(collectively, the “Trade Secrets” and with the Patents, Trademarks, Copyrights
and Computer Software, the “Intellectual Property”);

 

(vi)     all United States registrations and applications for registration for
any of the foregoing are set forth in Schedule III hereto;

 

(vii)     all agreements, permits, consents and orders relating to the license,
development, use or disclosure of any of the foregoing to which such Grantor,
now or hereafter, is a party or a beneficiary (the “IP Agreements”); and

 

(viii)     any and all claims for damages and injunctive relief for past,
present and future infringements, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

 

5

--------------------------------------------------------------------------------

 

 

(g)     all books, records, account ledgers, data processing records (including,
without limitation, customer lists, credit files, printouts and other computer
output materials and records) of such Grantor pertaining to any of the
collateral described in clauses (a) through (f) above; and

 

(h)     all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (h) of this Section 1) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, and (B) cash;

 

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute an assignment or pledge to or grant of a security
interest in any of the following Collateral (each, an “Excluded Asset”): (i) any
fee-owned real property that is not Material Real Property and all leasehold
interests in real property; (ii) motor vehicles and other assets subject to
certificates of title, letter of credit rights (other than to the extent such
rights can be perfected by filing a UCC-1) and commercial tort claims; (iii)
pledges and security interests prohibited by applicable law, rule, regulation or
contractual obligation (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable provisions of the Uniform
Commercial Code) or which could require governmental (including regulatory)
consent, approval, license or authorization to be pledged (unless such consent,
approval, license or authorization has been received); (iv) equity interests in
any Excluded Subsidiary (other than any Foreign Subsidiary or FSHCO) and other
Excluded Securities; (v) assets to the extent a security interest in such assets
could reasonably be expected to result in material adverse tax consequences as
determined in consultation with the Administrative Agent; (vi) any lease,
license or other agreement to the extent that a grant of a security interest
therein would violate or invalidate such lease, license or agreement or create a
right of termination in favor of any other party thereto (other than the
Borrower or any Subsidiary Guarantor) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code; (vii) those assets as
to which the Agent and the Borrower reasonably agree that the cost or other
consequence of obtaining such a security interest or perfection thereof are
excessive in relation to the value afforded thereby; (viii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code;
(ix) ”intent-to-use” trademark applications until the earlier of (x) the filing
of a statement of use therefore and acceptance of such statement of use or (y)
the issuance of a registration thereon; (x) assets subject to liens securing
permitted securitization financings (including Qualified Receivables
Transactions); (xi) payroll, trust or tax withholding accounts and any accounts
or funds held or received on behalf of third parties; (xii) assets subject to
the Liens described in Section 5.02(a)(vi)(z); and (xiii) any equipment or other
asset subject to liens securing debt permitted under Section 5.02(b)(vii) and
Section 5.02(b)(xiii) of the Bridge Facility Agreement, if the contract or other
agreement providing for such debt or capital lease obligation prohibits or
requires the consent of any person as a condition to the creation of any other
security interest on such equipment or asset and, in each case, such prohibition
or requirement is permitted under the loan documents; provided that,
notwithstanding anything the contrary in this Agreement, no Grantor shall be
required to deliver to the Collateral Agent or any other Secured Party any (1)
control agreements or control, lockbox or similar arrangements with respect to
Deposit Accounts, Securities Accounts or any other assets, (2) landlord,
mortgagee or bailee waivers, (3) notices to accounts debtors or other
contractual third parties or (4) security documents governed by foreign law or
perfection of any security interest under foreign law.

 

6

--------------------------------------------------------------------------------

 

 

Section 2.     Security for Obligations. This Agreement secures, in the case of
each Grantor, the payment of all Obligations (including the Guaranteed
Obligations) of such Grantor now or hereafter existing under the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”). Without limiting the
generality of the foregoing, this Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by such Grantor to any Secured Party under the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party

 

Section 3.     Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

Section 4.     Delivery and Control of Security Collateral. Subject to any
Intercreditor Agreement:

 

(a)     All certificates or instruments representing or evidencing Security
Collateral (if certificated) shall be delivered to and held by or on behalf of
the Collateral Agent pursuant hereto and shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent; provided that no Grantor shall be required to deliver an
instrument representing Pledged Debt if the principal amount of such Pledged
Debt is less than $1,000,000. After the occurrence and during the continuance of
an Event of Default, the Collateral Agent shall have the right to exchange
certificates or instruments representing or evidencing Security Collateral for
certificates or instruments of smaller or larger denominations.

 

(b)     With respect to any Security Collateral that constitutes an
uncertificated security that is at any time subject to Article 8 of the UCC and
is not held in a Securities Account, the relevant Grantor will cause, to the
extent permitted by applicable law, each issuer thereof that is a Subsidiary of
such Grantor to execute and deliver to the Collateral Agent an acknowledgment of
the pledge of such Security Collateral in a form and substance that is
reasonably satisfactory to the Borrower and the Collateral Agent (such agreement
being an “Uncertificated Security Control Agreement”).

 

(c)     Upon the request of the Collateral Agent following the occurrence and
during the continuance of an Event of Default, each Grantor will notify each
issuer of Securities Collateral (other than any other Loan Party) in which a
security interest has been granted by it hereunder that such Securities
Collateral is subject to the security interest granted hereunder.

 

Section 5.     Representations and Warranties. Each Grantor represents and
warrants as follows:

 

(a)     As of the Closing Date, such Grantor’s exact legal name, chief executive
office, type of organization, jurisdiction of organization and organizational
identification number is as set forth in Schedule IV hereto. Such Grantor has no
trade names as of the Closing Date other than as listed on Schedule III hereto.
Within the five years preceding the Closing Date, such Grantor has not changed
its name, chief executive office, type of organization, jurisdiction of
organization or organizational identification number from those set forth in
Schedule IV hereto except as set forth in Schedule V hereto.

 

7

--------------------------------------------------------------------------------

 

 

(b)     Such Grantor is the legal and beneficial owner of the Collateral granted
or purported to be granted by it free and clear of any Lien, claim, option or
right of others, except for (x) Permitted Liens and (y) the security interest
created under this Agreement or as permitted under the Bridge Facility
Agreement. To the best of such Grantor’s knowledge, no valid or effective
financing statement or other instrument similar in effect covering all or any
part of such Collateral or listing such Grantor or any trade name of such
Grantor as debtor is on file in any recording office, except such as may have
been filed in favor of the Collateral Agent relating to the Loan Documents or as
otherwise permitted under the Bridge Facility Agreement or the Intercreditor
Agreement.

 

(c)     None of the Receivables in excess of $5,000,000 is evidenced by a
promissory note or other instrument that has not been delivered, subject to the
Intercreditor Agreement, to the Collateral Agent.

 

(d)     If such Grantor is an issuer of Security Collateral, such Grantor
confirms that it has received notice of the security interest granted hereunder
to the extent required under this Agreement. The Pledged Equity of any
Subsidiary which has been pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable.

 

(e)     The Pledged Debt pledged by such Grantor hereunder which has been issued
by a Loan Party has been duly authorized, authenticated or issued and delivered,
is the legal, valid and binding obligation of the issuers thereof, and if in an
amount in excess of $5,000,000, is evidenced by one or more promissory notes
(which promissory notes have been delivered, subject to the Intercreditor
Agreement, to the Collateral Agent) and as of the Closing Date is not in
default.

 

(f)     The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Capital Stock of the issuers thereof
indicated on Schedule I hereto. The Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor by the issuers thereof and is
outstanding in the principal amount indicated on Schedule I hereto.

 

(g)     As of the Closing Date, such Grantor has no investment property, other
than the investment property listed on Schedule I hereto and additional
investment property as to which such Grantor has complied with the requirements
of Section 4.

 

(h)     As of the Closing Date, such Grantor has no deposit accounts, other than
the Pledged Deposit Accounts listed on Schedule II hereto.

 

(i)     This Agreement creates in favor of the Collateral Agent for the benefit
of the Secured Parties a valid security interest in the Collateral granted by
such Grantor (to the extent such matter is governed by the laws of the United
States, or a jurisdiction located therein), securing the payment of the Secured
Obligations and when (i) financing statements and other filings, including,
without limitation, filings with the United States Patent and Trademark Office
or the United States Copyright Office, in appropriate form, are filed in the
applicable filing offices and (ii) upon the taking of possession (subject to and
to the extent permitted by the Intercreditor Agreement) by the Collateral Agent
of the Collateral with respect to which a security interest may be perfected by
possession, the Liens created by this Agreement shall constitute fully perfected
Liens in all the Collateral in which a security interest may be perfected by
filing, recording, registering a financing statement or analogous document in
the United States or taking of possession, case subject to no Liens other than
Permitted Liens and other Liens created or permitted by the Loan Documents.

 

8

--------------------------------------------------------------------------------

 

 

(j)     No governmental authorization, and no notice to or filing with, any
governmental authority or other third party is required for (i) the grant by
such Grantor of the security interest granted hereunder or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
or maintenance of the security interest created hereunder, to the extent such
perfection is required hereunder and can be accomplished under applicable laws
of the United States or any jurisdiction located therein (except for the filing
of financing statements and continuation statements under the UCC, which
financing statements have been or will be filed after the date hereof and, at
such time, will be in full force and effect, the recordation of the Notice of
Grant of Security Interest referred to in Section 10(h) with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, which agreements, once recorded,
will be in full force and effect, and the actions described in Section 4 with
respect to the Security Collateral, which actions have been taken (or will be
taken) and are in full force and effect), or (iii) subject to the Intercreditor
Agreement, the exercise by the Collateral Agent or any Lender of its voting or
other rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of any portion of the Security Collateral by laws affecting
the offering and sale of securities generally.

 

(k)     Except where failure to so comply would not be reasonably likely to have
a Material Adverse Effect, the Inventory that has been produced or distributed
by such Grantor has been produced in compliance with all requirements of
applicable law, including, without limitation, the Fair Labor Standards Act and
similar laws affecting such Grantor.

 

(l)     As to itself and its Intellectual Property Collateral, except where
failure to so comply would not be reasonably likely to have a Material Adverse
Effect:

 

(i)     The operation of such Grantor’s business as currently conducted and the
use of the Intellectual Property Collateral in connection therewith do not
conflict with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.

 

(ii)     Such Grantor is the owner of all right, title and interest in and to
the Intellectual Property Collateral, or has a valid right to use, all
Intellectual Property Collateral.

 

(iii)     The Intellectual Property Collateral set forth on Schedule III hereto
identifies all of the United States Patents registrations and applications,
domain names, United States Trademark registrations and applications, United
States Copyright registrations and material IP Agreements owned by the Grantors
as of the date hereof.

 

(iv)     To such Grantor’s knowledge, the Intellectual Property Collateral is
subsisting and has not been adjudged invalid or unenforceable in whole or part
and is valid and enforceable (other than any invalidity as a result of the
expiration of the statutory term for such Intellectual Property Collateral).

 

(v)     Such Grantor has made or performed all filings, recordings and other
acts and has paid all required fees and taxes to maintain and protect its
interest in any of such Grantor’s Intellectual Property Collateral in the United
States, as applicable and except where Grantor has determined in its
commercially reasonable business judgment that such actions would not be
commercially reasonable in the circumstances. Such Grantor has used commercially
reasonable efforts to use proper statutory notice in connection with its use of
each patent, trademark and copyright in the Intellectual Property Collateral, as
applicable.

 

9

--------------------------------------------------------------------------------

 

 

(vi)     To each Grantor’s knowledge, no claim, action, suit, investigation,
litigation or proceeding has been asserted or is pending or threatened in
writing against such Grantor (A) based upon or challenging or seeking to deny or
restrict the Grantor’s rights in or use of any of the Intellectual Property
Collateral, (B) alleging that the Grantor’s rights in or use of the Intellectual
Property Collateral or the operation of such Grantor’s business infringes,
misappropriates, dilutes, misuses or otherwise violates any Intellectual
Property or any other proprietary right of any third party, or (C) alleging that
any Intellectual Property Collateral is being licensed or sublicensed in
violation or contravention of the terms of any license or other agreement. To
each Grantor’s knowledge, no Person is engaging in any activity that infringes,
misappropriates, dilutes, misuses or otherwise violates or conflicts with any
Grantor’s Intellectual Property Collateral or Grantor’s rights in or use
thereof.

 

(vii)     Except as set forth on Schedule III hereto and for non-exclusive
licenses granted in the ordinary course of business, such Grantor has not
granted any license, release, covenant not to sue, non-assertion assurance, or
other right to any Person with respect to any Intellectual Property Collateral
that is material to the use and operations of the Collateral or to the business,
results of operations, or financial condition of such Grantor (each such
Intellectual Property Collateral a “Material Intellectual Property Collateral”).
The consummation of the transactions contemplated by the Loan Documents will not
result in the termination or impairment of any of the Material Intellectual
Property Collateral or material IP Agreement. With respect to each material IP
Agreement: (A) such IP Agreement is valid and binding and in full force and
effect; (B) such Grantor has not received any notice of a termination,
cancellation, breach or default under such IP Agreement, which breach or default
has not been cured; (C) such Grantor has not granted to any other third party
any rights, adverse or otherwise, under such IP Agreement; and (C) neither such
Grantor nor, to each Grantor’s knowledge, any other party to such IP Agreement
is in breach or default thereof in any material respect, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination, modification or acceleration under such
IP Agreement.

 

(viii)     To each Grantor’s knowledge, none of the material Trade Secrets of
such Grantor has been used, divulged, disclosed or appropriated to the detriment
of such Grantor for the benefit of any other Person other than such Grantor.

 

(ix)     Except as set forth on Schedule III hereto, as of the Closing Date, no
Grantor or Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.

 

10

--------------------------------------------------------------------------------

 

 

Section 6.     Further Assurances.

 

(a)     Each Grantor agrees that from time to time, at the expense of such
Grantor and subject to any Intercreditor Agreement, such Grantor will promptly
execute and deliver, or otherwise authenticate, all further instruments and
documents, and take all further action that may be necessary, or that the
Collateral Agent may reasonably request, in order to perfect and maintain
perfection of any pledge or security interest granted or purported to be granted
by such Grantor hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral of such
Grantor. Without limiting the generality of the foregoing but subject in each
case to the terms of the Intercreditor Agreement, each Grantor will promptly
with respect to Collateral of such Grantor: (i) upon the occurrence and during
the continuance of an Event of Default, and upon the reasonable request of the
Collateral Agent, mark conspicuously each document included in Inventory, each
chattel paper included in Receivables, each Related Contract and, at the
reasonable request of the Collateral Agent, each of its records pertaining to
such Collateral with a legend, in form and substance reasonably satisfactory to
the Collateral Agent, indicating that such document, chattel paper, Related
Contract or Collateral is subject to the security interest granted hereby; (ii)
if any such Collateral shall be evidenced by a promissory note or other
instrument or chattel paper, deliver and pledge to the Collateral Agent
hereunder such note or instrument or chattel paper duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to the Collateral Agent; (iii) execute or
authenticate and file, or authorize the Collateral Agent to file, such financing
or continuation statements, or amendments thereto and such other instruments or
notices, as may be necessary, or as the Collateral Agent may reasonably request,
in order to perfect and preserve the security interest granted or purported to
be granted by such Grantor hereunder; (iv) at the request of the Collateral
Agent, deliver to the Collateral Agent for benefit of the Secured Parties
certificates representing Pledged Collateral that constitutes certificated
securities, accompanied by undated stock or bond powers executed in blank; and
(v) promptly deliver to the Collateral Agent evidence that all other actions
that the Collateral Agent may deem reasonably necessary in order to perfect and
protect the security interest granted or purported to be granted by such Grantor
under this Agreement have been taken; provided that, notwithstanding anything to
the contrary in this Agreement, no Grantor shall be required to deliver to the
Collateral Agent or any other Secured Party any (1) control agreements or
control, lockbox or similar arrangements with respect to Deposit Accounts,
Securities Accounts or commodity accounts, (2) landlord, mortgagee or bailee
waivers, (3) notices to accounts debtors or other contractual third parties or
(4) security documents governed by foreign law or perfection of any security
interest under foreign law.

 

(b)     Each Grantor hereby authorizes the Collateral Agent to file one or more
UCC financing statements or continuation statements, and amendments thereto,
including, without limitation, one or more financing statements indicating that
such financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC or the
granting clause of this Agreement. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.

 

(c)     Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

 

11

--------------------------------------------------------------------------------

 

 

Section 7.     As to Equipment and Inventory.

 

(a)     Each Grantor will keep its Equipment and Inventory (other than Inventory
sold in the ordinary course of business, that is obsolete, slow-moving,
non-conforming or unmerchantable, identified as a write-off, overstock or excess
by such Grantor or that does not otherwise conform to the representations and
warranties contained in the Loan Documents with respect to the Collateral) at
the places therefor specified in Schedule VI or, in the case of Equipment or
Inventory with an aggregate value in excess of $5,000,000, upon 30 days’ prior
written notice to the Collateral Agent or such shorter period as may be
acceptable to the Collateral Agent, at such other places designated by such
Grantor in such notice

 

(b)     Each Grantor will cause its Equipment to be maintained and preserved,
and cause each of its Subsidiaries to maintain and preserve, in good working
order and condition, ordinary wear and tear excepted, except to the extent the
failure to do so could reasonably be expected not to have a Material Adverse
Effect.

 

(c)     In producing its Inventory, each Grantor will comply with all
requirements of applicable law, including, without limitation, the Fair Labor
Standards Act and similar laws affecting such Grantor, except where failure to
so comply would not be reasonably likely to have a Material Adverse Effect.     

 

Section 8.     Insurance.

 

(a)     Each Grantor will, at its own expense, maintain insurance with respect
to its Equipment and Inventory in accordance with the requirements of the Bridge
Facility Agreement. Each policy of each Grantor for liability insurance shall
provide for all losses to be paid on behalf of the Collateral Agent and such
Grantor as their interests may appear. Each such policy shall in addition
(i) name such Grantor and the Collateral Agent as additional insured parties or
loss payees thereunder, as the case may be, (without any representation or
warranty by or obligation upon the Collateral Agent) as their interests may
appear, (ii) contain the agreement by the insurer that any loss thereunder shall
be payable to the Collateral Agent as their interest may appear under the
additional insured or loss payee provision as the case may be notwithstanding
any action, inaction or breach of representation or warranty by such Grantor,
(iii) provided that there shall be no recourse against the Collateral Agent for
payment of premiums or other amounts with respect thereto and (iv) endeavor to
provide that at least 10 days’ prior written notice of cancellation or of lapse
shall be given to the Collateral Agent by the insurer otherwise, Grantor shall
provide such notices. If an Event of Default has occurred and is continuing,
subject to the terms of any Intercreditor Agreement, each Grantor will, at the
request of the Collateral Agent, duly execute and deliver instruments of
assignment of such insurance policies to comply with the requirements of this
Section 8 and cause the insurers to acknowledge notice of such assignment.

 

(b)     Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 8 may be paid directly to the Person who shall have
incurred liability covered by such insurance.

 

(c)     So long as no Event of Default shall have occurred and be continuing,
all insurance payments received by the Collateral Agent in connection with any
loss, damage or destruction of any Inventory or Equipment will be, subject to
the terms of any Intercreditor Agreement, released by the Collateral Agent to
the applicable Grantor. Upon the occurrence and during the continuance of any
Event of Default and subject to the terms of any Intercreditor Agreement, all
insurance payments in respect of such Equipment or Inventory shall be paid to
the Collateral Agent and shall, in the Collateral Agent’s sole discretion,
(i) be released to the applicable Grantor or (ii) be held as additional
Collateral hereunder or applied as specified in Section 20(b).

 

12

--------------------------------------------------------------------------------

 

 

Section 9.     Post-Closing Changes; Collections on Receivables and Related
Contracts.

 

(a)     No Grantor will change its name, type of organization, jurisdiction of
organization, organizational identification number or chief executive office
from those set forth in Section 5(a) of this Agreement without first giving at
least 30 days’ prior written notice to the Collateral Agent (or such shorter
period of time as agreed to by the Collateral Agent) and each Grantor will take
all action reasonably required by the Collateral Agent in connection therewith
for the purpose of perfecting or protecting the security interest granted by
this Agreement.

 

(b)     Subject to any Intercreditor Agreement, each Grantor, at the Collateral
Agent’s direction upon the occurrence and during the continuance of an Event of
Default, will take such action as such Grantor or the Collateral Agent may deem
reasonably necessary or advisable to enforce collection of the Receivables and
Related Contracts of such Grantor; provided, however, that, subject to any
Intercreditor Agreement, the Collateral Agent shall have the right at any time,
upon the occurrence and during the continuance of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify each Obligor
under any Receivables and Related Contracts of the assignment of such
Receivables and Related Contracts to the Collateral Agent and to direct such
Obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent and, upon such notification and at
the expense of such Grantor, to enforce collection of any such Receivables and
Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done, and to otherwise exercise all rights with respect to such Receivables and
Related Contracts, including, without limitation, those set forth set forth in
Section 9-607 of the UCC. After receipt by any Grantor of the notice from the
Collateral Agent referred to in the proviso to the preceding sentence upon the
occurrence and during the continuance of an Event of Default, subject to any
Intercreditor Agreement (i) all amounts and proceeds (including, without
limitation, instruments) received by such Grantor in respect of the Receivables
and Related Contracts of such Grantor shall be deemed to be received in trust
for the benefit of the Collateral Agent hereunder, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the Collateral
Agent in the same form as so received (with any necessary indorsement) to be
deposited in a Pledged Deposit Account to be designated by Collateral Agent and
either (A) released to such Grantor on the terms set forth in Section 7 if such
Event of Default has been cured or waived or (B) if any Event of Default shall
have occurred and be continuing, applied as provided in Section 16(b) and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or amount due on any Related Contract, release wholly or partly
any Obligor thereof or allow any credit or discount thereon. No Grantor will
permit or consent to the subordination of its right to payment under any of the
Receivables and Related Contracts to any other indebtedness or obligations of
the Obligor thereof.

 

13

--------------------------------------------------------------------------------

 

 

Section 10.     As to Intellectual Property Collateral.

 

(a)     Without limiting any other rights of the Collateral Agent hereunder, for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement, solely during and for the continuation of an Event of
Default, and subject to any Intercreditor Agreement,  each Grantor hereby grants
to the Collateral Agent, for the benefit of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sublicense any of such
Grantor’s Intellectual Property now owned or hereafter acquired by such Grantor,
and wherever the same may be located (whether or not any license agreement by
and between any Grantor and any other Person relating to the use of such
Intellectual Property may be terminated hereafter), and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, provided, however, that any such license
granted by the Collateral Agent to a third party shall include reasonable and
customary terms necessary to preserve the existence, validity and value of the
affected Intellectual Property, including without limitation, provisions
requiring the continuing confidential handling of trade secrets, requiring the
use of appropriate notices and prohibiting the use of false notices, protecting
and maintaining the quality standards of the trademarks in the manner set forth
below (it being understood and agreed that, without limiting any other rights
and remedies of the Collateral Agent under this Agreement, any other Loan
Document or applicable law, nothing in the foregoing license grant shall be
construed as granting the Collateral Agent rights in and to such Intellectual
Property above and beyond (x) the rights to such Intellectual Property that each
Grantor has reserved for itself and (y) in the case of Intellectual Property
that is licensed to any such Grantor by a third party, the extent to which such
Grantor has the right to grant a sublicense to such Intellectual Property
hereunder).

 

(b)     Each use of such license by the Collateral Agent may only be exercised,
at the option of the Collateral Agent, during the continuation of an Event of
Default and subject to any Intercreditor Agreement; provided that any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall immediately terminate at such time as the Collateral
Agent is no longer lawfully entitled to exercise its rights and remedies under
this Agreement. Nothing in this Section 10 shall require a Grantor to grant any
license that is prohibited by any rule of law, statute or regulation, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, with respect to such property
or otherwise unreasonably prejudices the value thereof to the relevant Grantor.
In the event the license set forth in this Section 10 is exercised with regard
to any trademarks, then the following shall apply: (i) all goodwill arising from
any licensed or sublicensed use of any trademark shall inure to the benefit of
the Grantor; (ii) the licensed or sublicensed trademarks shall only be used in
association with goods or services of a quality and nature consistent with the
quality and reputation with which such trademarks were associated when used by
Grantor prior to the exercise of the license rights set forth herein; and (iii)
at the Grantor’s request and expense, licensees and sublicensees shall provide
reasonable cooperation in any effort by the Grantor to maintain the registration
or otherwise secure the ongoing validity and effectiveness of such licensed
trademarks.

 

(c)     With respect to each item of Material Intellectual Property Collateral
and until termination of this Agreement in accordance with its terms, each
Grantor agrees to take, at its expense, all steps in accordance with the
exercise of such Grantor’s commercially reasonable business judgment in such
Grantor’s ordinary course of business, including, without limitation, in the
U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
applicable governmental authority, to (i) maintain such Intellectual Property
Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each item of Material Intellectual Property now or hereafter
included in such Intellectual Property Collateral of such Grantor, including,
without limitation, the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office or other governmental authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, as applicable. No Grantor shall, without the written consent of the
Collateral Agent, abandon any Material Intellectual Property Collateral or
discontinue use of any Trademark included in the Material Intellectual Property
Collateral unless such Grantor shall have previously determined, in its
reasonable business judgment, that such use or the pursuit or maintenance of
such Material Intellectual Property Collateral is no longer desirable in the
conduct of such Grantor’s business and that the loss thereof, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect, in which case, such Grantor will give notice within
sixty (60) days of the end of the fiscal quarter of any such abandonment to the
Collateral Agent.

 

14

--------------------------------------------------------------------------------

 

 

(d)     Each Grantor agrees to notify the Collateral Agent within sixty (60)
days of the end of the fiscal quarter if such Grantor becomes aware (i) that any
item of the registered or pending Material Intellectual Property Collateral has
become abandoned, placed in the public domain, invalid or unenforceable (other
than as a result of the expiration of the statutory term for such Material
Intellectual Property Collateral), or of any adverse determination or
development regarding such Grantor’s ownership of any of the Material
Intellectual Property Collateral or its right to register the same or to keep
and maintain and enforce the same to the extent the happening of such an event
would reasonably be expected to materially and adversely affect the value or
utility of the Intellectual Property Collateral or (ii) of any adverse
determination (including, without limitation, the institution of any proceeding
in the U.S. Patent and Trademark Office or any court) regarding any item of the
Material Intellectual Property Collateral.

 

(e)     In the event that any Grantor becomes aware that any item of Material
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall promptly notify the Collateral Agent and shall
take commercially reasonable actions (unless failure to take such actions would
not reasonably be expected to have a Material Adverse Effect), at its expense,
to protect or enforce such Intellectual Property Collateral, including, without
limitation, as Grantor deems necessary or desirable in its reasonable business
discretion, suing for infringement or misappropriation and for an injunction
against such infringement or misappropriation.

 

(f)     Each Grantor shall take commercially reasonable actions to use proper
statutory notice in connection with its use of each item of Material
Intellectual Property Collateral owned by such Grantor as reasonably necessary
to maintain such Grantor’s rights therein. No Grantor shall do or permit any act
or knowingly omit to do any act whereby any of its Material Intellectual
Property Collateral may lapse or become invalid or unenforceable or placed in
the public domain (other than as a result of the expiration of the statutory
term for such Material Intellectual Property Collateral).

 

(g)     Each Grantor shall take commercially reasonable actions which it or the
Collateral Agent deems reasonable and appropriate under the circumstances to
preserve and protect each item of its Material Intellectual Property Collateral,
consistent in all material respects with the quality of the products or services
as of the date hereof, and taking all steps reasonably necessary to ensure that
all licensed users of any of the Trademarks use such consistent standards of
quality.

 

(h)     With respect to the Intellectual Property Collateral, each Grantor
agrees to execute or otherwise authenticate an agreement, in substantially the
form set forth in Exhibit B hereto or otherwise in form and substance reasonably
satisfactory to the Borrower and Collateral Agent (an “Notice of Grant of
Security Interest”), for recording the security interest granted hereunder to
the Collateral Agent in such Intellectual Property Collateral with the U.S.
Patent and Trademark Office and the U.S. Copyright Office necessary to perfect
the security interest hereunder in such federally registered or pending
Intellectual Property Collateral.

 

15

--------------------------------------------------------------------------------

 

 

(i)     Each Grantor agrees that, should it obtain an ownership interest in or
license to any Intellectual Property that is not on the Closing Date a part of
the Intellectual Property Collateral, but otherwise would be part of the
Intellectual Property Collateral if such Grantor had an ownership interest in or
license to such item on the Closing Date (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become part
of the Intellectual Property Collateral subject to the terms and conditions of
this Agreement with respect thereto (provided that no security interest shall be
granted in United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability, or result in the
cancellation, of such intent-to-use trademark applications under applicable
federal law). Each Grantor shall, within sixty (60) days of the end of the
fiscal quarter, execute and deliver to the Collateral Agent, or otherwise
authenticate and deliver to the Collateral Agent, an agreement substantially in
the form of Exhibit C hereto or otherwise in form and substance reasonably
satisfactory to and requested by the Collateral Agent (an “IP Security Agreement
Supplement”) covering any federally registered or pending After-Acquired
Intellectual Property for recording the security interest granted hereunder to
the Collateral Agent in such After-Acquired Intellectual Property, which IP
Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office or the U.S. Copyright Office. Notwithstanding any of the
foregoing, each Grantor shall have no obligation to file any such instruments or
statements for such After-Acquired Intellectual Property outside of the United
States.

 

Section 11.     Voting Rights; Dividends; Etc.

 

(a)     So long as no Event of Default shall have occurred and be continuing and
the Collateral Agent shall have given written notice to the relevant Grantor of
the Collateral Agent’s intention to exercise its rights hereunder:

 

(i)     Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided, however, that no vote shall be cast,
consent given or right exercised or other action taken by such Grantor which
would impair the Pledged Collateral or which would be inconsistent in any
material respect with or result in any violation of any provision of this
Agreement or any other Loan Document or, without prior notice to the Collateral
Agent, to enable or take any other action to permit any issuer of Pledged Equity
to issue any stock or other equity securities of any nature or to issue any
other securities convertible into or granting the right to purchase or exchange
for any stock or other equity securities of any nature of any issuer of Pledged
Equity other than issuances, transfers and grants to a Grantor.

 

(ii)     Each Grantor shall be entitled to receive and retain any and all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Security Collateral, from time to
time received, receivable or otherwise distributed to such Grantor in respect of
or in exchange for any or all of the Security Collateral (any of the foregoing,
a “Distribution” and collectively the “Distributions”) paid in respect of the
Security Collateral of such Grantor to the extent that the payment thereof is
not otherwise prohibited by the terms of the Loan Documents; provided, however,
that any and all Distributions paid or payable other than in cash (other than in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in-surplus) in respect of,
and instruments and other property received, receivable or otherwise distributed
in respect of, or in exchange for, any Security Collateral, shall, except to the
extent constituting Excluded Assets, be, and, subject to the limitations in the
definition of “Collateral” shall be promptly delivered to the Collateral Agent
to hold as, Security Collateral and shall, if received by such Grantor, be
received in trust for the benefit of the Collateral Agent, be segregated from
the other property or funds of such Grantor and be promptly delivered to the
Collateral Agent as Security Collateral in the same form as so received (with
any necessary indorsement).

 

16

--------------------------------------------------------------------------------

 

 

(iii)     The Collateral Agent shall be deemed without further action or
formality to have granted to each Grantor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Grantor, from
time to time execute and deliver (or cause to be executed and delivered) to such
Grantor all such instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and other rights that it
is entitled to exercise pursuant to paragraph (i) above and to receive the
Distributions that it is authorized to receive and retain pursuant to
paragraph (ii) above.

 

(b)     Subject to any Intercreditor Agreement, upon the occurrence and during
the continuance of an Event of Default and after written notice by the
Collateral Agent to the Borrower of the Collateral Agent’s intention to exercise
its rights hereunder:

 

(i)     All rights of each Grantor (x) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 11(a)(i) shall, upon written notice to such Grantor
by the Collateral Agent, cease and (y) to receive Distributions that it would
otherwise be authorized to receive and retain pursuant to Section 11(a)(ii)
shall automatically cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.

 

(ii)     All Distributions that are received by any Grantor contrary to the
provisions of paragraph (i) of this Section 11(b) shall be received in trust for
the benefit of the Collateral Agent, shall be segregated from other funds of
such Grantor and shall be promptly paid over to the Collateral Agent as Security
Collateral in the same form as so received (with any necessary indorsement).

 

(iii)     Promptly following the cure (but not a partial cure) or waiver of such
Event of Default, the Collateral Agent shall return to each Grantor all cash and
funds that the Collateral Agent has received pursuant to subsection (ii) of this
clause (b) and that such Grantor is entitled to retain pursuant to Section
11(a)(ii) if such cash or funds have not been applied to repayment of the
Secured Obligations.

 

(c)     Each Grantor shall not grant control over any investment property to any
Person other than the Collateral Agent, except to the extent permitted pursuant
to this Agreement.

 

Section 12.     Transfer and Other Liens; Additional Shares. Each Grantor agrees
that it will (a) cause each issuer which is a Loan Party of the Pledged Equity
pledged by such Grantor not to issue any Capital Stock or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Grantor or except as permitted by the Bridge Facility Agreement,
and (b) pledge hereunder, immediately upon its acquisition (directly or
indirectly) thereof, any and all additional Capital Stock or other securities
except to the extent constituting Excluded Equity Interests.

 

17

--------------------------------------------------------------------------------

 

 

Section 13.     Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney-in-fact (such
appointment to cease upon the payment in full in cash of all the Obligations
under the Loan Documents), with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time, upon
the occurrence and during the continuance of an Event of Default and subject to
any Intercreditor Agreement, in the Collateral Agent’s reasonable discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary to accomplish the purposes of this Agreement, including, without
limitation:

 

(a)     to obtain and adjust insurance required to be paid to the Collateral
Agent pursuant to Section 8,

 

(b)     to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,

 

(c)     to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and

 

(d)     to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary for the collection of any of the
Collateral or otherwise to enforce compliance with the terms and conditions of
the rights of the Collateral Agent with respect to any of the Collateral.

 

Section 14.     Collateral Agent May Perform. Upon the occurrence and during the
continuance of an Event of Default, if any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, subject to any
Intercreditor Agreement, but without any obligation to do so and without notice,
itself perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by such
Grantor under Section 19.

 

Section 15.     The Collateral Agent’s Duties.

 

(a)     The powers conferred on the Collateral Agent hereunder are solely to
protect the Secured Parties’ interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the exercise of reasonable
care in the safe custody of any Collateral in its possession or in the
possession of an Affiliate of the Collateral Agent or any designee (including
without limitation, a Subagent) of the Collateral Agent acting on its behalf and
the accounting for moneys actually received by it or its Affiliates hereunder,
the Collateral Agent shall have no duty as to any Collateral, as to ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not any Secured
Party has or is deemed to have knowledge of such matters, or as to the taking of
any necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent and any of its Affiliates or
any designee (including without limitation, a Subagent) on its behalf shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession or in the possession of an Affiliate or any
designee (including without limitation, a Subagent) on its behalf if such
Collateral is accorded treatment substantially equal to that which it accords
its own property.

 

18

--------------------------------------------------------------------------------

 

 

(b)     Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, appoint one or more subagents (each, a “Subagent”) for the Collateral
Agent hereunder with respect to all or any part of the Collateral. In the event
that the Collateral Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by each Grantor hereunder shall be deemed
for purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Collateral Agent,
with all rights, powers, privileges, interests and remedies of the Collateral
Agent hereunder and pursuant to the terms hereof, with respect to such
Collateral, and (iii) the term “Collateral Agent,” when used herein in relation
to any rights, powers, privileges, interests and remedies of the Collateral
Agent with respect to such Collateral, shall include such Subagent; provided,
however, that no such Subagent shall be authorized to take any action with
respect to any such Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent.

 

Section 16.     Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a)     Subject to any Intercreditor Agreement, the Collateral Agent may
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected Collateral) and also may: (i) require each Grantor to, and each
Grantor hereby agrees that it will at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
and time to be designated by the Collateral Agent that is reasonably convenient
to both parties; (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable; (iii) to the extent permitted under such Grantor’s
lease, occupy any premises where the Collateral or any part thereof is assembled
or located for a reasonable period in order to effectuate its rights and
remedies hereunder or under law, without obligation to such Grantor in respect
of such occupation; and (iv) exercise any and all rights and remedies of any of
the Grantors under or in connection with the Collateral, or otherwise in respect
of the Collateral, including, without limitation, (A) any and all rights of such
Grantor to demand or otherwise require payment of any amount under, or
performance of any provision of, the Receivables, the Related Contracts and the
other Collateral, (B) withdraw, or cause or direct the withdrawal, of all funds
with respect to the Account Collateral and (C) exercise all other rights and
remedies with respect to the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b)     Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 16) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, subject to any
Intercreditor Agreement, in the following manner:

 

19

--------------------------------------------------------------------------------

 

 

(i)     first, paid ratably to each Agent for any amounts then owing to such
Agent pursuant to Section 9.04 of the Bridge Facility Agreement or otherwise
under the Loan Documents; and

 

(ii)     second, paid to the Lenders for any amounts then owing to them, in
their capacities as such, in respect of the Obligations under the Bridge
Facility Agreement ratably in accordance with such respective amounts then owing
to such Lenders.

 

(c)     Any surplus of such cash or cash proceeds held by or on the behalf of
the Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be distributed pursuant to any relevant Intercreditor
Agreement.

 

(d)     All payments received by any Grantor under or in connection with the
Collateral shall be received in trust for the benefit of the Collateral Agent,
shall be segregated from other funds of such Grantor and shall be forthwith paid
over to the Collateral Agent in the same form as so received (with any necessary
indorsement).

 

(e)     The Collateral Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.

 

(f)     In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Collateral Agent or its designee such Grantor’s
documents and things relating to any Intellectual Property Collateral subject to
such sale or other disposition.

 

(g)     The Collateral Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 16, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral any information
in its possession relating to such Security Collateral.

 

Section 17.     Maintenance of Records. Each Grantor will keep and maintain, at
its own cost and expense, satisfactory and complete records of the Collateral,
in all material respects, including, without limitation, a record of all
payments received and all credits granted with respect to the Collateral and all
other material dealings concerning the Collateral. For the Collateral Agent’s
further security, each Grantor agrees that the Collateral Agent shall have a
property interest in all of such Grantor’s books and records pertaining to the
Collateral and, upon the occurrence and during the continuation of an Event of
Default, such Grantor shall deliver and turn over any such books and records to
the Collateral Agent or to its representatives at any time on demand of the
Collateral Agent.

 

20

--------------------------------------------------------------------------------

 

 

Section 18.     Indemnity and Expenses.

 

(a)     Each Grantor severally agrees (to the extent not promptly reimbursed by
the Borrower) to indemnify, defend and save and hold harmless each Secured Party
and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”), pro rata, from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of a single outside counsel and, if reasonably required, local or
specialist counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceedings or preparation of a defense in connection therewith)
this Agreement, except to the extent (i) such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s bad faith, gross
negligence or willful misconduct or material breach of this Agreement or any
other Loan Document or arising from a dispute between or among Indemnified
Parties (other than any claims against any Agent, Issuing Bank or Swing Line
Lender in its capacity as such or a dispute that does not involve any act or
omission of the Borrower or any of its Affiliates or (ii) any such Indemnified
Party (or any of its Affiliates, successors or assigns) enters a settlement
without the Borrower’s written consent (such consent not to be unreasonably
withheld, delayed or conditioned); provided that clauses (i) and (ii) shall not
apply if (x) the Borrower was offered the ability to assume, but elected not to
assume, the defense of such action or (y) a final, non-appealable judgment by a
court of competent jurisdiction is found in favor of the Indemnified Party in
any such proceeding. The Grantors also agree not to assert any claim against the
Collateral Agent, any Secured Party or any of their Affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the this Agreement.

 

(b)     Each Grantor agrees to pay (to the extent not promptly reimbursed by the
Borrower) within 30 days of demand (i) all reasonable, documented out-of-pocket
costs and expenses of the Collateral Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of, any consent
or waiver under, or legal advice in respect of rights or responsibilities under,
this Agreement and (ii) all reasonable, documented and out-of-pocket costs and
expenses of the Collateral Agent in connection with the enforcement of (whether
through negotiations, legal proceedings or otherwise) the Agreement; provided
that, under clauses (i) and (ii) reasonable attorney’s fees shall be limited to
one primary counsel and, if reasonably required by the Collateral Agent, local
or specialist counsel, provided further that the previous proviso shall not
apply if counsel determines in good faith that there is a conflict of interest
that requires separate representation for any party.

 

Section 19.     Limitations on Liens on Collateral. Each Grantor will not
create, permit or suffer to exist, and will defend the Collateral against and
take such other action as is necessary to remove, any Lien on the Collateral
except Liens permitted under Section 5.02(a) of the Bridge Facility Agreement
and will defend the right, title and interest of the Collateral Agent in and to
all of such Grantor’s rights under the Collateral against the claims and demands
of all Persons whomsoever other than claims or demands arising out of Liens
permitted under Section 5.02(a) of the Bridge Facility Agreement.

 

Section 20.     Amendments; Waivers; Additional Grantors; Etc.

 

(a)     No amendment or waiver of any provision of this Agreement, and no
consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by each Grantor and the
Collateral Agent, and then such waiver or consent (which consent shall not be
unreasonably withheld, delayed or conditioned) shall be effective only in the
specific instance and for the specific purpose for which given. No failure on
the part of the Collateral Agent or any other Secured Party to exercise, and no
delay in exercising any right hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

 

21

--------------------------------------------------------------------------------

 

 

(b)     Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “ Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, each reference in this Agreement and the
other Loan Documents to the “Collateral” shall also mean and be a reference to
the Collateral granted by such Additional Grantor and each reference in this
Agreement to a Schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.

 

Section 21.     Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier or other electronic
transmission) and mailed, telecopied or otherwise delivered, in accordance with
the Bridge Facility Agreement, or, as to any party, at such other address as
shall be designated by such party in a written notice to the other parties.

 

Section 22.     Continuing Security Interest; Assignments Under the Bridge
Facility Agreement. This Agreement shall create a continuing security interest
in the Collateral and shall (a) remain in full force and effect until the latest
of (i) the payment in full in cash of the Obligations under the Loan Documents
and (ii) the Termination Date, (b) be binding upon each Grantor, its successors
and assigns and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Secured Parties and their
respective successors, transferees and permitted assigns. Without limiting the
generality of the foregoing clause (c), subject to Section 9.07 of the Bridge
Facility Agreement, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Bridge Facility Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes, if any, held by it) to any Eligible
Assignee, and such Eligible Assignee shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as provided in Section 9.07 of the Bridge Facility Agreement.

 

Section 23.     Release; Termination. In each case, subject to the terms of any
Intercreditor Agreement:

 

(a)     Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents,
the security interest in such Collateral will automatically be released without
further action by any party and the Collateral Agent will, at such Grantor’s
expense, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted hereby; provided, however, that, if
requested by the Collateral Agent, such Grantor shall have delivered to the
Collateral Agent, a written request for release in reasonable detail describing
the item of Collateral, together with a form of release for execution by the
Collateral Agent and a certificate of such Grantor to the effect that the
transaction is in compliance with the Loan Documents.

 

(b)     Upon the latest of (i) the payment in full in cash of the Obligations
under the Loan Documents (other than contingent indemnification obligations
which are not then due and payable), (ii) the Termination Date and (iii) the
termination or expiration of all Letters of Credit, the pledge and security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Grantor. Upon any such termination, the Collateral
Agent will, at the applicable Grantor’s expense, approve, execute, assign,
transfer and/or deliver to such Grantor such documents and instruments
(including, but not limited to UCC termination financing statements or releases)
as such Grantor shall reasonably request to evidence such termination.

 

22

--------------------------------------------------------------------------------

 

 

Section 24.     Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic transmission shall be effective as
delivery of an original executed counterpart of this Agreement.

 

Section 25.     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

Section 26.     Subject to Intercreditor Agreement; Conflicts. Notwithstanding
anything herein to the contrary, (i) the Liens and security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement, (ii) the exercise of any right or remedy by the Collateral Agent
hereunder or the application of proceeds (including insurance and condemnation
proceeds) of any Collateral, in each case, are subject to the limitations and
provisions of any Intercreditor Agreement to the extent provided therein. In
addition, to the extent this Agreement requires any Grantor to deliver
Collateral to the Collateral Agent, grant control over the Collateral to the
Collateral Agent or permit the Collateral Agent to take any action with respect
to the Collateral, such obligation shall be deemed satisfied to the extent such
Collateral is delivered to or control is granted to or such other action is
taken by any other Collateral Agent or Authorized Representative (each as
defined in the Closing Date Intercreditor Agreement) in accordance with the
Closing Date Intercreditor Agreement. In the event of any conflict between the
terms of any Intercreditor Agreement and the terms of this Agreement, the terms
of the relevant Intercreditor Agreement shall govern.

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

DANA INCORPORATED, as the Borrower

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Senior Vice President and Treasurer

 

 

DANA LIMITED, as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA AUTOMOTIVE SYSTEMS GROUP, LLC, as a

Grantor          

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA DRIVESHAFT PRODUCTS, LLC, as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA DRIVESHAFT MANUFACTURING, LLC, as

a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA LIGHT AXLE PRODUCTS, LLC, as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------

 

 

 

DANA LIGHT AXLE MANUFACTURING, LLC, as a

Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA SEALING PRODUCTS, LLC, as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA SEALING MANUFACTURING, LLC, as a

Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA STRUCTURAL PRODUCTS, LLC, as a

Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA STRUCTURAL MANUFACTURING, LLC,

as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA THERMAL PRODUCTS, LLC, as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------

 

 

 

DANA HEAVY VEHICLE SYSTEMS GROUP, LLC,

as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA COMMERCIAL VEHICLE PRODUCTS,

LLC, as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA COMMERCIAL VEHICLE

MANUFACTURING, LLC, as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

SPICER HEAVY AXLE & BRAKE, INC., as a

Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA OFF HIGHWAY PRODUCTS, LLC, as a

Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA WORLD TRADE CORPORATION, as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------

 

 

 

DANA AUTOMOTIVE AFTERMARKET, INC., as a

Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA GLOBAL PRODUCTS, INC., as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA EMPLOYMENT, INC., as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA RUSSIA HOLDINGS, INC., as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

WARREN MANUFACTURING LLC, as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

DANA FINANCIAL SERVICES US CORP.,

as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

FAIRFIELD MANUFACTURING COMPANY, INC., as a Grantor

 

By:      /s/ Timothy R. Kraus               

Name: Timothy R. Kraus

Title: Treasurer

 

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A., as Collateral Agent

     

By: /s/ Matthew Burke                                         

 

Name: Matthew Burke

 

Title:    Vice President

   

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------

 

 

Exhibit A to the
Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

Citibank, N.A.,
as the Collateral Agent for the
Secured Parties referred to in the
Bridge Facility Agreement referred to below

Attn:
Phone:
Telecopy:
Email:

 

DANA INCORPORATED

 

Ladies and Gentlemen:

 

Reference is made to (i) the 364-Day Bridge Facility and Guaranty Agreement
dated as of April 16, 2020 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Bridge Facility Agreement”), among
Dana Incorporated, a Delaware corporation, the Guarantors party thereto, the
Lenders party thereto, Citibank, N.A. (“CITI”), as collateral agent (together
with any successor collateral agent appointed pursuant to Article VII of the
Bridge Facility Agreement, the “Collateral Agent”), and CITI, as administrative
agent for the Lenders, and (ii) the Security Agreement dated April 16, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of the Collateral Agent for the benefit of the Secured Parties.
Terms defined in the Bridge Facility Agreement or the Security Agreement and not
otherwise defined herein are used herein as defined in the Bridge Facility
Agreement or the Security Agreement.

 

SECTION 1.     Grant of Security. Subject to any Intercreditor Agreement, the
undersigned hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in, all of its right, title and
interest in and to all of the Collateral of the undersigned, whether now owned
or hereafter acquired by the undersigned, wherever located and whether now or
hereafter existing or arising, including, without limitation, the property and
assets of the undersigned set forth on the attached supplemental schedules to
the Schedules to the Security Agreement.

 

SECTION 2.      Security for Obligations. The grant of a security interest in
the Collateral by the undersigned under this Security Agreement Supplement and
the Security Agreement secures the payment of all Obligations of the undersigned
now or hereafter existing under or in respect of the Loan Documents, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Security Agreement
Supplement and the Security Agreement secure the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by the
undersigned to any Secured Party under the Loan Documents but for the fact that
such Secured Obligations are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving a Loan Party.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 3.     Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through VII to Schedules I through VII,
respectively, to the Security Agreement, and the undersigned hereby certifies,
as of the date first above written, that such supplemental schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Security Agreement and are complete and correct in all material
respects.

 

SECTION 4.     Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 5 of the Security Agreement (as
supplemented by the attached supplemental schedules) to the same extent as each
other Grantor (except to the extent such representations and warranties
expressly relate to an earlier date).

 

SECTION 5.     Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.

 

SECTION 6.     Execution in Counterparts. This Security Agreement Supplement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Security Agreement Supplement by telecopier or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Security Agreement Supplement.

 

SECTION 7.     Termination. This Security Agreement Supplement shall terminate
concurrently with the termination of the Security Agreement in accordance with
the terms thereof.

 

SECTION 8.     Governing Law. This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Very truly yours,

 

[NAME OF ADDITIONAL GRANTOR]

 

By     _______________________________
     Name:
     Title:

 

Address for notices:
_______________________
_______________________
_______________________

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B to the
Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark]

 

FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHT] [PATENT] [TRADEMARK]

 

This NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHT] [PATENT] [TRADEMARK]
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Notice of Grant of Security Interest in [Copyright] [Patent]
[Trademark]”) dated _________ ___, 20____, is made by the Person listed on the
signature pages hereof (the “Grantor”) in favor of CITIBANK, N.A., as collateral
agent (the “Collateral Agent”) for the Secured Parties (as defined in the Bridge
Facility Agreement referred to below).

 

WHEREAS, Dana Incorporated, a Delaware corporation, and the Guarantors (as
defined in the Bridge Facility Agreement referred to below) have entered into a
Credit and Guaranty Agreement, dated as of April 16, 2020 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Bridge
Facility Agreement”), with CITIBANK, N.A., as Administrative Agent and as
Collateral Agent, and the Lenders party thereto. Terms defined in the Bridge
Facility Agreement and not otherwise defined herein are used herein as defined
in the Bridge Facility Agreement and capitalized terms used herein and not
defined herein or in the Bridge Facility Agreement have the meanings ascribed to
such terms in the Security Agreement (as defined below).

 

WHEREAS, as a condition precedent to the effectiveness of the Bridge Facility
Agreement, the Grantors have executed and delivered that certain Security
Agreement, dated April 16, 2020, made by the Grantors to the Collateral Agent
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the Grantor,
and have agreed as a condition thereof to execute this Notice of Grant of
Security Interest in [Copyright] [Patent] [Trademark] for recording with the
[U.S. Patent and Trademark Office] [United States Copyright Office].

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

SECTION 1.      Grant of Security. The Grantor hereby grants to the Collateral
Agent for the ratable benefit of the Secured Parties a security interest in all
of the Grantor’s right, title and interest in and to the following (the
“Collateral”):

 

(a)     [the United States patents and patent applications set forth in Schedule
A hereto (the “Patents”);]

 

(b)     [the United States trademark and service mark registrations and
applications set forth in Schedule A hereto (provided that no security interest
shall be granted in United States intent-to-use trademark applications until the
earlier of (x) the filing of a statement of use therefore or (y) the issuance of
a registration thereon, the goodwill symbolized thereby) (the “Trademarks”);]

 

(c)     [all copyrights, whether registered or unregistered, now owned or
hereafter acquired by the Grantor, including, without limitation, the United
States copyright registrations and applications set forth in Schedule A hereto
(the “Copyrights”);]

 

 

--------------------------------------------------------------------------------

 

 

(d)     all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

 

(e)     any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover proceeds arising from such damages;
and

 

(f)     any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral or arising from any of
the foregoing.

 

SECTION 2.     Security for Obligations. The grant of a security interest in,
the Collateral by the Grantor under this Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark] secures the payment of all Obligations of the
Grantor now or hereafter existing under or in respect of the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Notice of Grant of
Security Interest in [Copyright] [Patent] [Trademark] secures, as to the
Grantor, the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by the Grantor to any Secured Party under the
Loan Documents but for the fact that such Secured Obligations are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

 

SECTION 3.     Recordation. The Grantor authorizes and requests that the
[Register of Copyrights] [Commissioner for Patents] [Commissioner for
Trademarks] record this Notice of Grant of Security Interest in [Copyright]
[Patent] [Trademark].

 

SECTION 4.      Execution in Counterparts. This Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Notice of Grant
of Security Interest in [Copyright] [Patent] [Trademark] by telecopier or other
electronic transmission shall be effective as delivery of an original executed
counterpart of this Notice of Grant of Security Interest in [Copyright] [Patent]
[Trademark].

 

SECTION 5.     Grants, Rights and Remedies. This Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] has been entered into in
conjunction with the provisions of the Security Agreement. The Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and remedies of, the Collateral Agent with respect to the
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein. To the extent there is any conflict with the terms of this Notice of
Grant of Security Interest in [Copyright] [Patent] [Trademark] and the Security
Agreement, the terms of the Security Agreement shall control.

 

SECTION 6.     Termination. This Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark] shall terminate concurrently with the
termination of the Security Agreement in accordance with the terms thereof.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 7.     Governing Law. This Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark] shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor has caused this Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] to be duly executed and delivered
by its officer thereunto duly authorized as of the date first above written.

 

[__________________]

By                                                                   
Name:
Title:

 

Address for Notices:

                              

                              

                              

 

 

[__________________]

By                                                                   
Name:
Title:

 

 

Address for Notices:

                              

                              

                              

 

 

[__________________]

By                                                                   
Name:
Title:

 

Address for Notices:

                              

                              

                              

 

 

--------------------------------------------------------------------------------

2

 

Exhibit C to the
Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark]

 

FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHT] [PATENT] [TRADEMARK]
SUPPLEMENT

 

This NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHT] [PATENT] [TRADEMARK]
SUPPLEMENT (this “Notice of Grant of Security Interest in [Copyright] [Patent]
[Trademark] Supplement”) dated ________, ____, is made by the Person listed on
the signature page hereof (the “Grantor”) in favor of CITIBANK, N.A., as
collateral agent (the “Collateral Agent”) for the Secured Parties (as defined in
the Bridge Facility Agreement referred to below).

 

WHEREAS, Dana Incorporated, a Delaware corporation, and the Guarantors (as
defined in the Bridge Facility Agreement referred to below) have entered into a
Credit and Guaranty Agreement, dated as of April 16, 2020 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Bridge
Facility Agreement”), with CITIBANK, N.A., as Administrative Agent and as
Collateral Agent, and the Lenders party thereto. Terms defined in the Bridge
Facility Agreement and not otherwise defined herein are used herein as defined
in the Bridge Facility Agreement.

 

WHEREAS, pursuant to the Bridge Facility Agreement, the Grantor and certain
other Persons have executed and delivered that certain Security Agreement, dated
April 16, 2020, made by the Grantor and such other Persons to the Collateral
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “ Security Agreement”) and that certain Notice of Grant of
Security Interest in [Copyright] [Patent] [Trademark], dated April 16, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Notice of Grant of Security Interest in [Copyright] [Patent]
[Trademark]”).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Additional Collateral (as defined in Section 1 below) of the
Grantor and has agreed as a condition thereof to execute this Notice of Grant of
Security Interest in [Copyright] [Patent] [Trademark] Supplement for recording
with the [U.S. Patent and Trademark Office] [United States Copyright Office].

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

SECTION 1.     Grant of Security. The Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of the Grantor’s right, title and interest in and to the following (the
“Additional Collateral”):

 

(a)     [the United States patents and patent applications set forth in Schedule
A hereto (the “Patents”);]

 

(b)     [the United States trademark and service mark registrations and
applications set forth in Schedule A hereto (provided that no security interest
shall be granted in United States intent-to-use trademark applications until the
earlier of (x) the filing of a statement of use therefore or (y) the issuance of
a registration thereon, together with the goodwill symbolized thereby) (the
“Trademarks”);]

 

(c)     [the United States copyright registrations and applications set forth in
Schedule A hereto (the “Copyrights”);]

 

 

--------------------------------------------------------------------------------

3

 

(d)     all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

 

(e)     any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

 

(f)     any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

 

SECTION 2.     Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] Supplement secures the payment of
all Obligations of the Grantor now or hereafter existing under or in respect of
the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.

 

SECTION 3.     Recordation. The Grantor authorizes and requests that the
[Register of Copyrights] [Commissioner for Patents] [Commissioner for
Trademarks] to record this Notice of Grant of Security Interest in [Copyright]
[Patent] [Trademark] Supplement.

 

SECTION 4.     Grants, Rights and Remedies. This Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] Supplement has been entered into in
conjunction with the provisions of the Security Agreement. The Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and remedies of, the Collateral Agent with respect to the
Additional Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated herein by reference as if fully
set forth herein. To the extent there is any conflict with the terms of this
Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark]
Supplement and the SecurityAgreement, the terms of the Security Agreement shall
control.

 

SECTION 5.     Execution in Counterparts. This Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] Supplement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark]
Supplement by telecopier or other electronic transmission shall be effective as
delivery of an original executed counterpart of this Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] Supplement.

 

SECTION 6.     Termination. This Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark] Supplement shall terminate concurrently with
the termination of the Security Agreement in accordance with the terms thereof.

 

SECTION 7.      Governing Law. This Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark] Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

3

 

IN WITNESS WHEREOF, the Grantor has caused this Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] Supplement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

 

[NAME OF GRANTOR]

 

By                                                                  

Name:
Title:

 

Address for Notices:
                                         
                                         

                                         

 

 

 

 